Citation Nr: 1542643	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-27 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to June 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision, sent to the Veteran in February 2008, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, on behalf of the RO in Atlanta, Georgia. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In his substantive appeal (VA Form 9) submitted in July 2009, the Veteran requested a Travel Board hearing before a Veterans Law Judge at his local RO.  He was scheduled for a hearing in August 2013, but he requested to postpone that hearing.  A new Travel Board hearing was scheduled to be held in October 2013, but was cancelled by VA due to the federal government shutdown.  The Veteran was most recently scheduled to appear at a Travel Board hearing in May 2015, for which he failed to appear.  In July 6, 2015, he submitted the hearing acknowledgement form that he was sent for his May 2015 hearing, along with a statement explaining that he was unable to attend this hearing because he had misplaced the notification letter and requesting a new hearing date.  The statement also implied that he may have been unable to obtain transportation at the time of the May 2015 hearing.  

In this regard, the Board recognizes that the Veteran failed to request a change in the hearing date at least two weeks prior to the scheduled hearing pursuant to 38 C.F.R. § 20.704.  However, he has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  Therefore, affording him the benefit of the doubt, the Board finds he has presented good cause to have his hearing rescheduled, and such should be accomplished on remand..  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing before a member of the Board sitting at the RO.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record, with a copy to his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


